Exhibit Consolidated Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) 2008 2007 2008 2007 Revenues 2,137 2,187 6,287 6,639 Operating Expenses Plant operating costs and other 750 739 2,181 2,232 Commodity purchases resold 339 453 1,096 1,547 Depreciation 303 298 900 888 1,392 1,490 4,177 4,667 745 697 2,110 1,972 Other Expenses/(Income) Financial charges 217 253 632 761 Financial charges of joint ventures 18 17 51 57 Interest income and other (17 ) (45 ) (85 ) (123 ) Calpine bankruptcy settlements - - (279 ) - Writedown of Broadwater LNG project costs - - 41 - 218 225 360 695 Income before Income Taxes and Non-Controlling Interests 527 472 1,750 1,277 Income Taxes Current 126 82 475 345 Future - 50 23 27 126 132 498 372 Non-Controlling Interests Non-controlling interest in PipeLines LP 12 13 46 44 Other - 1 43 7 12 14 89 51 Net Income 389 326 1,163 854 Preferred Share Dividends 6 6 17 17 Net Income Applicable to Common Shares 383 320 1,146 837 See accompanying notes to the consolidated financial statements. TCPL[27 THIRD QUARTER REPORT 2008 Consolidated Cash Flows (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) 2008 2007 2008 2007 Cash Generated From Operations Net income 389 326 1,163 854 Depreciation 303 298 900 888 Future income taxes - 50 23 27 Non-controlling interests 12 14 89 51 Employee future benefits funding lower than expense 10 3 23 18 Writedown of Broadwater LNG project costs - - 41 - Other (12 ) 6 48 29 702 697 2,287 1,867 Decrease in operating working capital 128 146 24 272 Net cash provided by operations 830 843 2,311 2,139 Investing Activities Capital expenditures (806 ) (364 ) (1,899 ) (1,056 ) Acquisitions, net of cash acquired (3,054 ) 2 (3,058 ) (4,222 ) Disposition of assets, net of current income taxes 21 - 21 - Deferred amounts and other 44 (126 ) 155 (255 ) Net cash used in investing activities (3,795 ) (488 ) (4,781 ) (5,533 ) Financing Activities Dividends on common and preferred shares (214 ) (189 ) (604 ) (538 ) Advances (repaid to)/from parent (14 ) (130 ) (380 ) 588 Distributions paid to non-controlling interests (18 ) (17 ) (93 ) (51 ) Notes payable (repaid)/issued, net (258 ) 413 832 156 Long-term debt issued 2,101 5 2,213 1,456 Reduction of long-term debt (15 ) (64 ) (788 ) (859 ) Long-term debt of joint ventures issued 123 12 157 122 Reduction of long-term debt of joint ventures (44 ) (20 ) (101 ) (139 ) Common shares issued, net of issue costs 1,309 64 1,434 1,587 Junior subordinated notes issued - - - 1,107 Preferred securities redeemed - (488 ) - (488 ) Partnership units of subsidiary issued - - - 348 Net cash provided by/(used in) financing activities 2,970 (414 ) 2,670 3,289 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents 19 (16 ) 39 (46 ) Increase/(Decrease) in Cash and Cash Equivalents 24 (75 ) 239 (151 ) Cash and Cash Equivalents Beginning of period 719 325 504 401 Cash and Cash Equivalents End of period 743 250 743 250 Supplementary Cash Flow Information Income taxes paid 105 93 414 303 Interest paid 177 283 656 812 See accompanying notes to the consolidated financial statements. TCPL[28 THIRD QUARTER REPORT 2008 Consolidated Balance Sheet (unaudited) September 30, December 31, (millions of dollars) 2008 2007 ASSETS Current Assets Cash and cash equivalents 743 504 Accounts receivable 1,156 1,116 Inventories 514 497 Due from TransCanada Corporation 1,435 835 Other 307 188 4,155 3,140 Plant, Property and Equipment 26,397 23,452 Goodwill 3,886 2,633 Other Assets 2,259 1,940 36,697 31,165 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Notes payable 874 55 Accounts payable and accrued liabilities 1,749 1,769 Accrued interest 318 260 Current portion of long-term debt 545 556 Current portion of long-term debt of joint ventures 80 30 3,566 2,670 Due to TransCanada Corporation 1,527 1,307 Deferred Amounts 1,353 1,107 Future Income Taxes 1,205 1,193 Long-Term Debt 14,287 12,377 Long-Term Debt of Joint Ventures 922 873 Junior Subordinated Notes 1,048 975 23,908 20,502 Non-Controlling Interests Non-controlling interest in PipeLines LP 630 539 Other 76 71 706 610 Shareholders' Equity 12,083 10,053 36,697 31,165 See accompanying notes to the consolidated financial statements. TCPL[29 THIRD QUARTER REPORT 2008 Consolidated Comprehensive Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) 2008 2007 2008 2007 Net Income 389 326 1,163 854 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreignoperations (1) 107 (121 ) 146 (342 ) Change in gains and losses on hedges of investments in foreign operations (2) (79 ) 22 (103 ) 77 Change in gains and losses on derivative instruments designated as cash flow hedges (3) 7 41 40 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) (6 ) 16 (24 ) 36 Other Comprehensive Income/(Loss) 29 (42 ) 59 (225 ) Comprehensive Income 418 284 1,222 629 (1) Net of income tax recovery of $23million and $43 million for the three and nine months ended September 30, 2008, respectively (2007 - $39 and $95 million expense, respectively). (2) Net of income tax recovery of $36 million and $50million for the three months and nine months ended September 30, 2008, respectively (2007 - $12 and $40 million expense, respectively). (3) Net of income tax recovery of $25 million and expense of $24million for the three months and nine months ended September 30, 2008, respectively (2007 - $13 million and $3 million expense, respectively). (4) Net of income tax recovery of $9 million and $20million for the three months and nine months ended September 30, 2008, respectively(2007 - $14 million and $19 million expense, respectively). See accompanying notes to the consolidated financial statements. TCPL[30 THIRD QUARTER REPORT 2008 Consolidated Accumulated Other Comprehensive Income (unaudited) (millions of dollars) Currency Translation Adjustment Cash Flow Hedges Total Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) 146 - 146 Change in gains and losses on hedges of investments in foreign operations (2) (103 ) - (103 ) Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 40 40 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4)(5) - (24 ) (24 ) Balance at September 30, 2008 (318 ) 4 (314 ) Balance at December 31, 2006 (90 ) - (90 ) Transition adjustment resulting from adopting new financial instruments standards (6) - (96 ) (96 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) (342 ) - (342 ) Change in gains and losses on hedges of investments in foreign operations (2) 77 - 77 Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 4 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) - 36 36 Balance at September 30, 2007 (355 ) (56 ) (411 ) (1) Net of income tax recovery of $43 million for the nine months ended September 30, 2008 (2007 - $95 million expense). (2) Net of income tax recovery of $50 million for the nine months ended September 30, 2008 (2007 - $40 million expense). (3) Net of income tax expense of $24 million for the nine months ended September 30, 2008 (2007 - $3 million expense). (4) Net of income tax recovery of $20 million for the nine months ended September 30, 2008 (2007 - $19 million expense). (5) The amount of gains and losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is estimated to be net losses of $32 million ($22 millionnet losses, net of tax). These estimates assume constant gas and power prices, interest rates and foreign exchange rates over time, however, the actual amounts that will be reclassified will vary based on changes in these factors. (6) Net of income tax recovery of $44 million. See accompanying notes to the consolidated financial statements. TCPL[31 THIRD QUARTER REPORT 2008 Consolidated Shareholders’ Equity (unaudited) Nine months ended September 30 (millions of dollars) 2008 2007 Preferred Shares 389 389 Common Shares Balance at beginning of period 6,554 4,712 Proceeds from common shares issued 1,434 1,587 Balance at end of period 7,988 6,299 Contributed Surplus Balance at beginning of period 281 277 Other 3 3 Balance at end of period 284 280 Retained Earnings Balance at beginning of period 3,202 2,719 Transition adjustment resulting from adopting new financial instruments accounting standards - 4 Net income 1,163 854 Preferred share dividends (17 ) (17 ) Common share dividends (612 ) (548 ) Balance at end of period 3,736 3,012 Accumulated Other Comprehensive Income Balance at beginning of period (373 ) (90 ) Transition adjustment resulting from adopting new financial instruments standards - (96 ) Other comprehensive income 59 (225 ) Balance at end of period (314 ) (411 ) Total Shareholders' Equity 12,083 9,569 See accompanying notes to the consolidated financial statements. TCPL[32 THIRD QUARTER REPORT 2008 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada PipeLines Limited (TCPL or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2007. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2007 audited Consolidated Financial Statements included in TCPL’s 2007 Annual Report.Amounts are stated in Canadian dollars unless otherwise indicated. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, planned and unplanned plant outages, acquisitions and divestitures, and developments outside of the normal course of operations. In preparing these financial statements, TCPL is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates and assumptions. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies. 2. Changes in Accounting Policies Future Accounting Changes International Financial Reporting Standards The Canadian Institute of Chartered Accountants’ Accounting Standards Board (AcSB) announced that Canadian publicly accountable enterprises are required to adopt International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), effective January 1, 2011. In June 2008, the Canadian Securities Administrators proposed that Canadian public companies which are also SEC registrants, such as TCPL, could retain the option to prepare their financial statements under U.S. GAAP instead of IFRS. In August 2008, the SEC agreed to publish for public comment a proposal recommending that U.S. issuers be required to adopt IFRS using a phased-in approach based on market capitalization, starting in 2014. TCPL[33 THIRD QUARTER REPORT 2008 TCPL is currently considering the impact a conversion to IFRS or U.S. GAAP would have on its accounting systems and financial statements. TCPL’s conversion planning includes an analysis of project structure and governance, resourcing and training, analysis of key GAAP differences and a phased approach to assess current accounting policies. To date, TCPL has completed initial IFRS training of its staff and has begun analysing key differences between Canadian GAAP and IFRS. Under existing Canadian GAAP, TCPL follows specific accounting policies unique to a rate-regulated business. TCPL is actively monitoring ongoing discussions and developments at the IASB and its International Financial Reporting Interpretations Committee (IFRIC) regarding potential future guidance to clarify the applicability of certain aspects of rate-regulated accounting under IFRS. 3. Segmented Information Three months ended September 30 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 1,141 1,148 996 1,039 - - 2,137 2,187 Plant operating costs and other (441 ) (422 ) (310 ) (315 ) 1 (2 ) (750 ) (739 ) Commodity purchases resold - (6 ) (339 ) (447 ) - - (339 ) (453 ) Depreciation (254 ) (258 ) (49 ) (40 ) - - (303 ) (298 ) 446 462 298 237 1 (2 ) 745 697 Financial charges and non-controlling interests (178 ) (205 ) - - (57 ) (68 ) (235 ) (273 ) Financial charges of joint ventures (12 ) (11 ) (6 ) (6 ) - - (18 ) (17 ) Interest income and other 13 16 (1 ) 2 5 27 17 45 Income taxes (96 ) (99 ) (91 ) (77 ) 61 44 (126 ) (132 ) Net Income Applicable to Common Shares 173 163 200 156 10 1 383 320 Nine months ended September 30 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 3,417 3,500 2,870 3,139 - - 6,287 6,639 Plant operating costs and other (1,255 ) (1,222 ) (924 ) (1,005 ) (2 ) (5 ) (2,181 ) (2,232 ) Commodity purchases resold - (71 ) (1,096 ) (1,476 ) - - (1,096 ) (1,547 ) Depreciation (765 ) (769 ) (135 ) (119 ) - - (900 ) (888 ) 1,397 1,438 715 539 (2 ) (5 ) 2,110 1,972 Financial charges and non-controlling interests (582 ) (628 ) - 1 (156 ) (202 ) (738 ) (829 ) Financial charges of joint ventures (34 ) (40 ) (17 ) (17 ) - - (51 ) (57 ) Interest income and other 60 45 3 8 22 70 85 123 Calpine bankruptcy settlements 279 - 279 - Writedown of Broadwater LNG project costs - - (41 ) - - - (41 ) - Income taxes (428 ) (331 ) (199 ) (175 ) 129 134 (498 ) (372 ) Net Income Applicable to Common Shares 692 484 461 356 (7 ) (3 ) 1,146 837 Total Assets (unaudited - millions of dollars) September 30, 2008 December 31, 2007 Pipelines 22,846 22,024 Energy 10,816 7,037 Corporate 3,035 2,104 36,697 31,165 TCPL[34 THIRD QUARTER REPORT 2008 4. Acquisitions Ravenswood On August 26, 2008, TCPL acquired from National Grid plc (National Grid) 100 per cent of the outstanding equity of KeySpan-Ravenswood, LLC and KeySpan Ravenswood Services Corp. for US$2.9 billion, subject to certain post-closing adjustments.
